DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over KEMPTON (US 2011/0202217 A1, hereinafter KEMPTON) in view of RAMIREZ LIUVIAS (US 2019/0280514 A1, hereinafter RAMIREZ).
As per claims 1, 6 and 7, KEMPTON discloses a control system that controls transfer of electric power between a power grid and a secondary battery that is mounted in a vehicle and stores electric power for travel (See Fig.2, Items#320 and 304, disclose the electric vehicle charging station comprising a microcomputer and a microprocessor for controlling the power exchange between the grid and the vehicle 102). However, RAMIREZ does not disclose a determiner configured to determine whether a state in which charging electric power or discharging electric power is equal to or less than a threshold continues for a predetermined time on the basis of a detection result of the charging electric power with which the secondary battery is charged or the discharging electric power discharged from the secondary battery; and a controller configured to cause the transfer of electric power between the power grid and the secondary battery to stop when the determiner determines that the state in which the charging electric power or the discharging electric power is equal to or less than the threshold continues for the predetermined time.
RAMIREZ discloses a power management system a determiner configured to determine whether a state in which charging electric power or discharging electric power is equal to or less than a threshold continues for a predetermined time on the basis of a detection result of the charging electric power with which the secondary battery is charged or the discharging electric power discharged from the secondary battery (See Fig.5, Step#S506, discloses determining a state where charging has ended, this is done by checking the state of charge and comparing it to a threshold to determine if the battery has reached a full state of charge); and a controller configured to cause the transfer of electric power between the power grid and the secondary battery to stop when the determiner determines that the state in which the charging electric power or the discharging electric power is equal to or less than the threshold continues for the predetermined time (See Fig.5, Steps#510-516, disclose that after charging has stopped, charging is not permitted to restart until the state of charge falls below a second threshold that is less than a first threshold). 
KEMPTON and RAMIREZ are analogous art since they both deal with battery charging.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention disclosed by KEMPTON with that of RAMIREZ such that charging is prevented from prematurely restarting the power exchange between the vehicle and the grid after it has just ended. Even though KEMPTON and RAMIREZ do not disclose the detection of the end of charge transfer by monitoring the amount of power and determining that it is below a threshold for a predetermined period of time, the examiner explains that this is an obvious alternative to the disclosed method of determining that energy transfer has stopped as a result of the battery state of charge reaching an upper level and it would have been obvious to one of ordinary skill in the art to modify the invention disclosed by KEMPTON and RAMIREZ to determine that energy transfer has stopped when power transfer is less than a threshold for a predetermined period of time for the benefit of preventing erroneously preventing charging from starting as a result of an erroneous single measurement.

	As per claim 2, KEMPTON and RAMIREZ disclose the control system according to claim 1 as discussed above, wherein the determiner and the controller are connected to the vehicle by a cable and are embedded in a charging device that mediates the transfer of electric power between the power grid and the secondary battery (See KEMPTON, Fig.3, Items#250/350, and Par.41, disclose a cord connecting the charging station to the vehicle).

	As per claim 3, KEMPTON and RAMIREZ disclose the control system according to claim 1 as discussed above, wherein the determiner and the controller are mounted in the vehicle and are embedded in a control device that controls charging and discharging of electric power of the secondary battery (See Fig.2, Item#214 and Par.45, disclose “Command module 214 controls PEM 204 directly (not shown) or via VMS 206 (and/or controls a separate battery management system) to charge, discharge, and/or provide reactive power, at varying power levels and varying power factors.”).

As per claim 4, KEMPTON and RAMIREZ disclose the control system according to claim 1, wherein the determiner determines whether a detection result of a charging state of the secondary battery at a timing at which the transfer of electric power is stopped has reached an upper limit value of the charging state or a lower limit value of the charging state (See RAMIREZ, Fig.5, Step##506, discloses determining when state of charge exceeds a first threshold), and the controller stops the transfer of electric power between the power grid and the secondary battery when the determiner determines that the detection result has reached the upper limit value of the charging state or the lower limit value of the charging state (See RAMIREZ, Fig.5, Step#510, discloses opening the relay to stop charging when the state o charge exceeds a first threshold) and even when a request for charging and discharging of the secondary battery is received from an external device (See RAMIREZ, Fig.5, Step#512-516, disclose continuing to keep the relay open until the state of charge goes below a second threshold).

As per claim 5, KEMPTON and RAMIREZ disclose the control system according to claim 1, wherein, when a detection result of the charging state of the secondary battery at the timing at which the transfer of electric power is stopped has reached an upper limit value of the charging state, the controller stops the transfer of electric power between the power grid and the secondary battery for a predetermined time or until the detection result falls below a lower limit value of the charging state (See RAMIREZ, Fig.5, Step#512-516, disclose continuing to keep the relay open until the state of charge goes below a second threshold).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMED H OMAR whose telephone number is (571)270-7165. The examiner can normally be reached 10:00 am -7:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew Dunn can be reached on 571-272-2312. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AHMED H OMAR/            Examiner, Art Unit 2859     

/EDWARD TSO/            Primary Examiner, Art Unit 2859